Citation Nr: 0808497	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of bilateral lower extremities.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to April 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last examined by VA for his low back 
disability in June 2005.  The claims folder contains 
outpatient records dated subsequent to that date that note 
"worsening" of his back.  Additionally, a private 
physician's statement dated in February 2006 noted that the 
veteran reported "worsening of symptoms."  Given this 
evidence, and the nearly three years since the last VA 
examination, a contemporaneous VA orthopedic examination is 
needed to determine the current severity of the disability.  
The evidence of worsening back symptoms, including notations 
of radiating pain into the left leg, warrant additional 
testing to determine whether the veteran now has peripheral 
neuropathy or sciatica that may be associated with his low 
back disability.  A neurologic examination is indicated.

Finally, the most recent VA outpatient records of the veteran 
are dated in January 2006.  Records since that time may 
contain critical information and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his low 
back and/or peripheral neuropathy 
disability and to provide any releases 
necessary for records of such treatment or 
evaluation to be obtained.  The RO should 
obtain complete records of the treatment 
and evaluations from all sources 
identified, specifically to include all 
records of treatment since January 2006 
from the VAMC in Shreveport.

2.  The RO should then arrange for the 
veteran to undergo orthopedic and 
neurologic examinations to determine the 
current severity of his low back strain 
and whether he has peripheral neuropathy 
or sciatica that is related to his service 
connected low back disability.  The 
veteran's claims folder must be reviewed 
by the examiners in conjunction with the 
examination. 

The orthopedic examination must include 
range of motion studies of the lumbosacral 
spine with notation of any additional 
limitation of motion due to pain.  All 
functional limitations resulting from the 
low back disability should be identified.  

The neurologic examination must include 
all necessary testing to determine whether 
the veteran has peripheral neuropathy 
and/or sciatica of the lower extremities 
that is associated with his service 
connected low back strain.  If any such 
[disc disease] disability is identified, 
the examiner must describe whether it 
causes any incapacitating episodes 
(periods of bed rest prescribed by a 
physician) and, if so, their duration.  
The examiner must explain the rationale 
for all opinions given.

3.  The RO should then review the claims 
for service connection for peripheral 
neuropathy/sciatica of the lower 
extremities and for an increased rating 
for low back strain.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

